Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
I.	Claims 2-3, 6, 9-10, 13, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a.	Claims 2-3 recite the limitation "the claim condition" in line 6.  
b.	Claim 6, 9-10, 13, 17 and 20 recite the limitation "the claim condition" in line 7.
There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
II.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

III.	Claims 1, 3-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Wu et al (US 2016/0234302).

The applied reference has a common assignee and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 

	a.	Per claim 1, Wu et al teach a method for receiving virtual goods, comprising: 
receiving, by a recipient client device, a receiving link from a server (paras 0045-46, 0053); 

the receiving link previously generated by the server in response to an invocation request received by the server from an invoker device that is different from the recipient client device after a total amount of the virtual goods in an invoker account corresponding to the invoker device is successfully transferred to a server account corresponding to the server (paras 0044, 0054, 0059-62, 0067-68, 0075—server interacts with recipients and recipient client device uses the link to receive the virtual item package after transferring different amounts of virtual items), 

wherein the receiving link comprises instructions configured to cause the recipient client device to request a virtual goods package from the server (paras 0008-10, 0059—requesting virtual item package from server);
 
detecting the link is triggered (Figures 5C-5D, paras 0085-86, 0088-98, 0099—clicking the receiving link);
 
requesting, from the server, in response to link being triggered, the virtual goods package (paras 0059, 0099-100—requesting the virtual goods package from the server); and

accepting, by the recipient client device, the virtual goods package by interacting with the server via the receiving link (paras 0100-103—recipient client receives virtual goods package from server via receiving link).

Claims 8 and 15 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 3, Wu et al teach the method according to claim 1, wherein accepting the virtual goods package comprises: 
generating, by the recipient client device, based on the receiving link, a virtual goods package claim request, the virtual goods package claim request comprising a recipient identifier of the recipient client device and a virtual goods package identifier of the virtual goods package (para 0099—recipient sends request to receive virtual items with recipient identifier and identifier of the virtual items packages); and 

sending, by the recipient client device, the virtual goods package claim request to the server such that when the server detects that the recipient client device satisfies the claim condition and determines that a type of the virtual goods package corresponding to the virtual goods package claim request is direct transfer (paras 0100-104, 0135—server detects recipient satisfies condition and determines that the recipient and sender have a predefined social relationship so the virtual items package can be sent in any suitable method), 

the server sends the virtual goods package to the recipient client device, wherein the claim condition comprises a first claim condition where the recipient identifier is one of the recipient identifiers corresponding to the recipient client devices in virtual goods package generation parameters, and a remaining amount of the virtual goods packages is not zero (paras 0100, 0175-176—server sending virtual items package to recipient with condition comprises recipient identifier as a recipient client device and remaining amount of virtual items packages is greater than zero), 

or a second claim condition where the recipient identifier is one of the recipient identifiers corresponding to the recipient client devices in the virtual goods package generation parameters, the remaining amount of the virtual goods packages is not zero, and the recipient client device has not received the virtual goods package (paras 0100-101, 0175—server sending virtual items package to recipient with condition comprises recipient identifier as a recipient client device and remaining amount of virtual items packages is greater than zero and the recipient has not received the virtual items package).

Claims 10 and 17 contain limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
c.	Per claim 4, Wu et al teach the method according to claim 3, wherein after sending the virtual goods package claim request to the server, the method further comprises: sending, by the recipient client device, based on the virtual goods package, a virtual goods package unpacking request to the server such that the server transfers the virtual goods corresponding to the server account corresponding to the server to a client account corresponding to the recipient client device based on the virtual goods package unpacking request (paras 0137-138, 0177—request to open virtual items package).
Claims 11 and 18 contain limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
d.	Per claim 5, Wu et al teach the method according to claim 1, further comprising at least one of the following: receiving, by the client device, preset virtual goods package display information sent by the server for display on the virtual goods package, the preset virtual goods package display information comprising a link configured to cause the client device to access a web page served by the invoker device (paras 0170-172—presentation and display of information on website).
Claims 12 and 19 contain limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
e.	Per claim 6, Wu et al teach the method according to claim 1, wherein accepting the virtual goods package comprises:  34generating, by the recipient client device, based on the receiving link, a virtual goods package claim request, the virtual goods package claim request comprising a recipient identifier of the recipient client device and a virtual goods package identifier of the virtual goods package; sending, by the recipient client device, the virtual goods paras 0076, 0100-102, 0114-115— satisfied conditions and virtual items package request includes data the recipient device is one of the targeted recipients, sender and recipient device can be shared devices, such that the server sends virtual items package to the shared recipient client device).
Claims 13 and 20 contain limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
f.	Per claim 7, Wu et al teach the method of claim 6, wherein the instruction further causes the server to send the virtual goods package to the sharing client device in response to satisfaction of a claim condition, wherein satisfaction of the claim condition comprises at least one of: a first claim condition where the recipient identifier is one of the recipient identifiers corresponding to the recipient client devices in virtual goods package generation parameters, and a remaining amount of the virtual goods packages is not zero, or a second claim condition where the recipient identifier is one of the recipient identifiers corresponding to the recipient client devices in the virtual goods package generation parameters, the remaining amount of the paras 0100-101, 0175—server sending virtual items package to recipient with condition comprises recipient identifier as a recipient client device and remaining amount of virtual items packages is greater than zero and the recipient has not received the virtual items package).

Allowable Subject Matter
IV.	Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chawla et al (US 2014/0052617) – payment platform for widget packages
Allaire et al (US 2007/0038567) – distribution of digital content packages
VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448